Citation Nr: 0509763	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-21 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include  post-traumatic stress 
disorder (PTSD) also claimed as weak spells/emotional 
disorder..

2.  Whether new material evidence has been provided to reopen 
the claim for service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 until 
December 1945.  The veteran's awards include the Combat 
Infantryman Badge, and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  In December 2002 the RO found that 
service connection for weak spells/emotional disorder was not 
warranted, and that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for malaria.  The Board notes that, in the SSOC 
dated in January 2004, the RO grouped the veteran's original 
claim for weak spells/emotional disorder with a claim for 
service connection for psychiatric disability to include 
post-traumatic stress disorder (PTSD) that the RO denied in 
September 2003.

In addition, in March 2005, the Board received a motion to 
advance this case on the Board's docket.  The motion to 
advance the appeal was granted.  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disorder or post-
traumatic stress disorder that is related to his service.

2.  In an unappealed decision, dated in October 1957, the RO 
denied the veteran's claim of entitlement to service 
connection for malaria.

3.  The new evidence submitted subsequent to the October 1957 
decision does not bear directly and substantially upon the 
specific matter under consideration, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have a psychiatric disorder, post-
traumatic stress disorder or any other emotional disorder 
that was incurred or aggravated during his active military 
service.  38 U.S.C.A. § 501(a), 1110, 1154(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2004).

2.  New and material evidence has not been received since the 
RO's October 1957 decision denying the veteran's claim for 
service connection for malaria and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he is entitled to service connection 
for psychiatric disability and malaria.  He asserts that both 
of these conditions were results of his service in the 
Pacific Theater during World War II.  As the record shows 
that there is already a final decision on file regarding the 
veteran's claim for service-connection for malaria, that 
claim will be discussed in the New and Material Evidence 
section of this decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Applicable regulations 
provide that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

Initially, it is acknowledged that this veteran served in 
combat during World War II and there is no dispute as to this 
fact.  This distinguished service, however, is not enough to 
establish entitlement to the benefit sought on appeal.  As 
can be gleaned from the above laws and regulations, it is 
required that the disability claimed be incurred or 
aggravated in service or in the case of PTSD whether he in 
fact has such a disability.

The relevant service and post-service medical records 
available include the veteran's service medical records, a VA 
hospitalization report from November to December 1965, VA 
progress notes from April to November 2002, and a VA PTSD 
Examination report from September 2003.

The service medical records, including the report of 
examination for separation from service make no reference to 
complaints or findings indicative of any psychiatric 
disability.

The VA hospitalization report dated in December 1965 
diagnosed the veteran with anxiety reaction with somatization 
and noted that he showed very little overt psychopathology.

The VA progress notes from April to November 2002 are also 
relevant.  A progress note from April 2002 showed the 
following under the category of Past Injuries: "? PTSD in 
the 40s.  Another terminology is shell shock."  The progress 
note from November 2002 gave an assessment of "Mild Dementia 
by Hx."  

Finally, the veteran had a VA PTSD examination in September 
2003 at which time he reported that he had been shell shocked 
one night in Manila, but returned to normal the next day.  He 
also reported that he had been depressed in the past. After 
examination of the veteran and review of the claims file, the 
examiner diagnosed psychological factors affecting medical 
condition.  No diagnosis of PTSD was recorded..  The examiner 
commented that the veteran presented a rather classic 
psychometric profile that indicates he is vulnerable to 
psychophysiological reactions that often are accompanied by 
worrying, anxiety, nervousness, irritability, as well as 
somatic manifestations.  There was no evidence of stress, 
except that related to situational factors and which 
generally are of a temporary nature. 

The Board finds that service connection PTSD or other 
psychiatric disorder is not warranted because the veteran 
does not have a current diagnosis of PTSD and there is no 
evidence of any psychiatric disability during the veteran's 
service or for many years thereafter.  The only reference to 
PTSD within the relevant medical evidence in the claims file 
is by history in a progress note.  One of the requirements of 
38 C.F.R. § 4.125 is a current diagnosis of PTSD.  As the 
preponderance of the evidence is against the claim that the 
veteran has PTSD or other psychiatric disability as a result 
of his military service, the veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for such a showing have not been met. Accordingly, 
service connection  must be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for malaria in October 1957.  There was no appeal 
and the RO's decision became final.  See 38 U.S.C.A. § 
7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

The veteran subsequently filed to reopen the claim, and in 
October 2002 the RO denied the claim.  The veteran has 
appealed.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows:  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id. 

At the time of the RO's October 1957 denial of the claim, 
there was no competent evidence showing that the veteran's 
malaria was caused or aggravated by his service.  

Evidence received since the RO's October 1957 decision 
includes a VA hospitalization report from November to 
December 1965, VA progress notes from April to November 2002, 
and a VA PTSD Examination report from September 2003.

This evidence, which was not of record at the time of the 
RO's October 1957 decision, is not cumulative and it is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
these records are not material under the regulations because 
the evidence does not relate to an unsubstantiated fact.  The 
new evidence does not refer to appellant's malaria, except to 
note it in his medical history.  Accordingly, this evidence 
does not pertain to one of the evidentiary defects which were 
the basis for the RO's October 1957 decision and, as it makes 
no reference to the incurrence or aggravation of malaria 
while in service or manifestations of it within one year 
after service, it does not provide a reasonable possibility 
of substantiating the claim.  The Board finds that the 
submitted evidence does not bear directly and substantially 
upon the issue at hand, that the evidence is not probative of 
the issue at hand, and is not material.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  Therefore, the claim 
is not reopened.

III.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 2002 decision, the June 2003 
statement of the case (SOC), and the January 2004 
supplemental statement of the case (SSOC), that the evidence 
did not show that the criteria for service connection, or to 
reopen a claim for service connection, for the claimed 
conditions had been met.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in a letter dated in October 
2002 (hereinafter "duty to assist letter") the RO notified 
the appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
RO's letter, the RO's decision, the SOC and the SSOC, 
adequately informed the appellant of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In October 2002 the veteran was informed that VA would 
request service medical and/or personnel records as well as 
relevant records of treatment he received at VA and other 
federal facilities.  He was also informed that VA would 
request a VA examination if it was necessary for VA to decide 
his claim, and that VA would help him obtain records from any 
non-federal sources he has identified, if they would 
substantiate his claim.  He was notified that it was still 
his responsibility to make sure that these records were 
received by VA.  See 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.  

The Board also notes that the October 2002 letter was sent to 
the appellant prior to the RO's December 2002 decision that 
is the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded a VA examination with regard to the PTSD claim.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Although it does not appear that he has been afforded an 
examination, and an etiological opinion has not been obtained 
regarding the veteran's claim for service connection for 
malaria, as the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide the 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).

Also, the Board has determined that the veteran's claim for 
service connection for malaria may be fully and fairly 
adjudicated without obtaining the veteran's records from the 
SSA.  The veteran's claim has been denied because the 
preponderance of the evidence is against the claim that he 
has malaria.  In this case, the veteran's available SSA 
records indicate that he began receiving disability in 1983, 
some 38 years after his active duty service.  There is no 
indication that the SSA's records contain information 
relevant to this issue, and the veteran has not identified 
the SSA records as pertinent to his claim.  Therefore, the 
Board has determined that securing the SSA records would not 
add pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for psychiatric disability to include PTSD 
is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for malaria is not 
reopened.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


